PETERS, C. J.
Fraud, mistake, and account, are grounds of the original and auxiliary jurisdiction of courts of equity. 1 Story’s Eq. §§ 184, 110, 441. Upon these grounds, chancery will entertain a bill to set aside an award for fraud, or for such gross mistakes as amount to fraud, and proceed to settle the accounts of a partnership, when the parties themselves disagree, and the accounts cannot be otherwise adjusted. But an award, whether at common law or under the statute, is the judgment of a court constituted by the parties themselves; and it is final and conclusive of the matters submitted, and can only be impeached for fraud, or want of notice, where notice is required, or other improper conduct of the arbitrator, injurious to the party complaining. Wright v. Bolton, 8 Ala. 548; 29 Ala. 325; 33 Ala. 481. And, like judgments of other courts, all reasonable presumptions are to be made in favor of an award ; and if by application of this principle, an award can be brought within the submission, and is in other respects unexceptionable, it will be sustained. Reynolds v. Reynolds, 15 Ala. 398; Byrd v. Odum, 9 Ala. 755; 2 Stew. 130. But the facts, in any case, constituting the grounds of relief relied on, should be clearly presented, and sustained by sufficient proof, if denied in proper manner. Rev. Code, § 3327. Here, the sole ground alleged against the validity of the award is fraud. This is directly and fully denied in the *430answer of the defendants. This answer is amply sustained by the evidence. Indeed, I see no grounds to charge fraud on the arbitrator whatever. That which is assumed by the complainant to be fraud, is rather an allegation of incompetency in the arbitrator. But neither of these allegations is at all sustained by the evidence adduced in their support; and they are fully overturned by the evidence of the defendants.
If, as is alleged in the bill, the submission was withdrawn before the award was made, being a submission at common law, then the award was nothing. The withdrawal of the submission dissolved the court, and its judgment is a nullity. This defence may be made at law. It is not a fraud ; and there is no jurisdiction in equity, original or auxiliary. But, even if this were otherwise, the withdrawal of the submission is denied, and the denial is sustained by the proofs. Then, upon this allegation, the award must stand.
But, beside this, an award would be void, if there was no jurisdiction to render it: if it transcended the authority of the arbitrator under the submission. The submission is the limits of the powers of the court. Reynolds v. Reynolds, 15 Ala. 398. Here, there was no controversy as to a division of the partnership stock remaining in the possession of each partner on the dissolution of the partnership by the death of Shelton. This, then, was not submitted. The description of the matter intended to be submitted, in the written agreement of submission, prepared and signed by the parties at the instance of the appellant himself, is the adjustment and settlement of “ the books and partnership accounts.” Upon this description it was agreed “that the whole matter of the account be referred to the arbitrament and award of William B. Taylor.” This was accordingly done. The award answers the submission. It does not go beyond it, and it does not fall short of it. The legal presumptions in its favor are, that it is correct. 15 Ala. 898, supra. The answer of the defendants, which is sustained by the evidence, shows that Wolff owed Shelton a considerable sum of money as an individual debt, — possibly above the sum of five thousand dollars, when it was paid. It was paid by Wolff, in the discharge of a debt of like amount, which Shelton owed to Ober & Anderson, but it was so paid with property of the partnership, — with whiskey. Such a payment still left Wolff liable to Shelton for one half the value of the firm property used to pay the debt to Ober & Anderson. With this the arbitrator has charged him. I see nothing wrong in this. It also appears that Shelton, out of his own means, paid considerable sums as expenses in carrying on the distillery and mills in the country. These sums were fully proven. With one half of the expenses thus paid Wolff was also charged by the arbitrator. *431This was also correct. I do not see that Wolff offers any evidence that these charges were incorrect. It is true he asserts it, very roundly, and very broadly ; but he does not provd it. If the appellant had demands against Shelton, or against the partnership, for which Shelton would have been liable, he does not show that he ever proved them, or attempted to prove them before the arbitrator ; and the arbitrator shows in his testimony that he neither presented such claims to him, nor proved them. It does not appear, with any clearness, that Wolff had any means of his own, not invested in the partnership. Shelton had. He had the debt which Wolff owed him, and means to pay the expenses at the distillery. These means were devoted to the benefit of the partnership. The award returns one half of the means thus devoted to him, which, as against Wolff, he was justly entitled to have. Upon this view of the case, the decree of the learned chancellor in the court below was without error. It is, therefore, affirmed with costs.
This opinion is not to be so understood as to embarrass the defence of this case in the suit at law.